Citation Nr: 1817147	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and anxiety. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

This case was last before the Board in March 2017, at which time it was remanded to afford the Veteran a hearing. Accordingly, in January 2018, a travel Board hearing was held before the undersigned; a transcript of the hearing is of record.

The Veteran initially filed a claim for service connection for  PTSD. Subsequently, the Veteran was afforded a VA examination in May 2010. As the May 2010 examination indicated that the Veteran also complained of anxiety, the Board expanded the Veteran's claim to include anxiety by way of an August 2013 Board decision, consistent with the United States Court of Appeals for Veterans Claims' holding in Clemons v. Shinseki. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds an additional VA examination is necessary to decide the Veteran's claim.

The RO has conceded that the Veteran's assignment in Vietnam resulted in fear of in-service hostile military or terrorist activity. The Veteran appeared for a VA examination in May 2010; however, the examiner found no diagnosis of PTSD, but noted that the Veteran complained of symptoms of anxiety.

The Board notes that the Veteran has not been afforded an examination since the claim has been expanded to include anxiety. Additionally, the May 2010 examination did not provide an opinion as to whether the Veteran's current claimed anxiety was causally or etiologically related to his active service.  Therefore, the Veteran should be scheduled for a new VA psychiatric examination in order to identify any and all current psychiatric disabilities and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disabilities are related to an in-service event or is otherwise attributable to the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disabilities. The entire record must be reviewed in conjunction with the examination. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a.) Please provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD. 

The RO has conceded the Veteran suffered fear of hostile military or terrorist activity while in Vietnam. If PTSD is diagnosed, the examiner should address whether it is at least as likely as not (50% or greater probability) that any current PTSD is related to the Veteran's conceded stressor.

 b.) The examiner should state all other psychiatric diagnoses (other than PTSD), including but not limited to anxiety. For each psychiatric disability diagnosed, the VA examiner should opine as to whether it is as least as likely as not (50% or greater probability) that the diagnosed psychiatric disability had its onset during or within a year of separation from active service or is otherwise etiologically related to service.

The examiner should provide a complete rationale for any opinion provided. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. Thereafter, the claim should be readjudicated. If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

